

116 HR 5964 IH: TechSMART Workforce Development Act
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5964IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Luján introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a technology-based job training and education program.1.Short titleThis Act may be cited as the TechSMART Workforce Development Act.2.TechSMART Workforce Development Program(a)In generalNot later than 12 months after the date of enactment of this Act, the Secretary of Labor shall establish a program, to be known as the Tech­SMART Workforce Development Program, under which the Secretary shall provide to eligible entities described in subsection (c), on a competitive basis, grants for technology sector job training and education programs that provide industry-recognized credentials during the 5-year grant period beginning on the date of enactment of this Act. Such training and education programs may include—(1)programs that provide a postsecondary credential;(2)intensive coaching and other short-term, specialized services culminating in direct job placement; and(3)short-term or accelerated training that may or may not result in a postsecondary credential in high-growth occupations and industries.(b)RequirementsA job training and education program that is awarded a grant under this section shall, to the extent practicable, provide technology-based training across two or more sectors, including—(1)information technology;(2)computer coding and cybersecurity technology;(3)healthcare services technology;(4)advanced manufacturing technology;(5)financial services technology; and(6)educational services technology.(c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a workforce intermediary, a public organization, or an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code that—(1)includes an advisory board, which may be—(A)(i)a local workforce development board;(ii)a State workforce development board; or(iii)an appropriate subgroup of a local workforce development board or a State workforce development board; and(B)a board of proportional participation, as determined by the Secretary of Labor, of relevant organizations, including—(i)relevant industry organizations, including public and private employers;(ii)labor organizations;(iii)one or more units of local government;(iv)postsecondary education organizations; and(v)industry or sector partnerships;(2)demonstrates experience in implementing and operating job training and education programs;(3)demonstrates the ability to recruit and support individuals who plan to work in a relevant sector on the successful completion of relevant job training and education programs;(4)(A)provides students who complete the training and education program with a postsecondary credential; or(B)uses a customized training curriculum that is specifically aligned with employers, utilizing work place learning advisors and on-the-job training to the greatest extent possible; and(5)demonstrates successful outcomes connecting graduates of job training and education programs to quality jobs relevant to the job training and education programs.(d)ApplicationsAn eligible entity seeking a grant under this section shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary of Labor may require.(e)PriorityIn selecting eligible entities to receive grants under this section, the Secretary of Labor shall prioritize applicants that meet one or more of the following criteria:(1)(A)Include a local workforce development board or State workforce development board; or(B)demonstrate a strong partnership with a local workforce development board or State workforce development board.(2)House the job training and education program in—(A)a community college or institution of higher education that includes basic science, technology, and math education in the curriculum of the community college or institution of higher education;(B)an apprenticeship program registered with the Department of Labor or a State; or(C)a customized training program developed in collaboration with employers that utilizes on the job training to the greatest extent possible.(3)Work with the Secretary of Defense or veterans organizations to transition members of the Armed Forces and veterans to careers in a relevant sector.(4)Include in the application an entity that receives State funding or is operated by a State agency.(5)Include an apprenticeship program registered with the Department of Labor as part of the job training and education program.(6)Provide support services and career planning.(7)Provide entry-level technology workforce training aimed at matching workers with well-paying jobs.(8)Propose to serve—(A)young adults between the ages of 17 and 29; or(B)individuals with barriers to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).(f)Additional considerationIn making grants under this section, the Secretary of Labor shall consider regional diversity.(g)Limitation on applicationsAn eligible entity may not submit, either individually or as part of a joint application, more than 1 application for a grant under this section during any 1 fiscal year.(h)Limitations on amount of grantThe amount of a single grant provided under this section for any 24-month period shall not exceed $5,000,000.(i)Non-Federal shareThe non-Federal share of the cost of a job training and education program carried out using a grant under this section shall be not less than 25 percent of the total cost.(j)Reduction of duplicationBefore submitting an application for a grant under this section, each applicant shall—(1)consult with the heads of appropriate Federal agencies; and(2)coordinate the proposed activities of the applicant with existing State and local programs.(k)Technical assistanceThe Secretary of Labor may provide technical assistance to eligible entities under subsection (c) to leverage the existing job training and education programs of the Department of Labor and other relevant programs at appropriate Federal agencies.(l)ReportNot less frequently than once every two years, the Secretary of Labor shall submit to Congress, and make publicly available on the website of the Department of Labor, a report on the program established under this section, including a description of—(1)any entity that receives a grant under this section;(2)any activity carried out using the grants under this section;(3)best practices used to leverage the investment of the Federal Government under this section; and(4)an assessment of the results achieved by the program established under this section, including the rate of employment for participants after completing a job training and education program carried out using a grant under this section.(m)DefinitionsAs used in this Act—(1)the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);(2)the term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f));(3)the terms career planning, customized training, individuals with barriers to employment, industry or sector partnership, local workforce development board, on-the-job training, recognized postsecondary credential, State workforce development board, and workplace learning advisor have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and(4)the term workforce intermediary—(A)means an organization that proactively addresses workforce needs using a dual customer approach, which considers the needs of both employees and employers; and(B)may include a faith-based and community organization, employer organizations, a community college, a temporary staffing agency, a State workforce development board, a local workforce development board, or a labor organization.(n)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2021 through 2025.